DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
Claims 1-13 and 17-19 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]
 
Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.
Regarding the rejection of Claim 1 under 35 U.S.C. 103 over Johnson et al. (2015/0166062) in view of Lohner et al. (6,370,471), the Applicant argues
“All the foregoing passages in Lohner confirm that the disclosed "guidance system" functions are deactivated not when the leading vehicle is "below a predefined lower control speed threshold," as recited, but rather when the leading vehicle increases its speed to "travel[] faster than a limiting speed." At least because the Office Action concedes Johnson fails to disclose the aforementioned feature of claim 1 and because Lohner also fails to disclose the aforementioned feature, the applied references cannot render obvious claim 1”.
The arguments are not persuasive. The Applicant apparently misunderstands not only Lohner et al., but their own invention. The claim requires “wherein the two subfunctions move to a standby mode when in a speed range below a predefined lower control speed threshold, a vehicle traveling ahead is no longer identified and lane identification is absent”, therefore, all conditions of these limitations must be true in order to move to a “standby mode”.
Furthermore, the vehicle of Lohner et al. must be below a limiting speed in order for the guidance system to be activated, and because “AND” criteria are used with this condition and with conditions of detecting lane markings and a leading vehicle, when a vehicle is traveling below the limiting speed, and lane markings and a leading vehicle are no longer detected, the guidance system is then deactivated, which exactly meets the conditions that are claimed.
The Applicant argues as if the condition “in a speed range below a predefined lower control speed threshold” alone would cause moving to the “standby mode”, however, this is a condition that is required for the subfunctions to be activated in the first place, where clearly the subfunctions must be in some mode other than the “standby mode” before they can be moved to the “standby mode”, and where clearly there would be no point in even checking the conditions of “a vehicle traveling ahead is no longer identified and lane identification is absent” if the condition “in a speed range below a predefined lower control speed threshold” alone would cause standby mode”. This is seen in P[0017] of the Applicant’s specification, which recites “The lane guidance assistant subfunction (ALC) can be activated when the vehicle speed lies below the predefined lower control speed threshold (for example 70 km/h)”. Therefore, just as in the invention of Lohner et al., before the subfunctions can be moved to a “standby mode” when the conditions of “a vehicle traveling ahead is no longer identified and lane identification is absent” are determined to be true, the vehicle must be traveling “in a speed range below a predefined lower control speed threshold”, otherwise, the subfunctions would have already been moved to the “standby mode” prior to checking the conditions of “a vehicle traveling ahead is no longer identified and lane identification is absent”, just as the vehicle of Lohner et al. must clearly be traveling below the limiting speed when the conditions of lane markings and a leading vehicle are no longer detected are true, otherwise, the guidance system would have already been deactivated prior to the conditions of lane markings and a leading vehicle are no longer detected being true.
Therefore, the arguments are not persuasive.

Regarding the rejection of Claim 12 under 35 U.S.C. 103 over Johnson et al. (2015/0166062) in view of Lisseman et al. (8,983,732), while various arguments are moot in view of the new grounds of rejection, arguments relevant to the new grounds of rejection are addressed below. The Applicant argues
“However, nothing in the cited portion of Lisseman or any other portion of Lisseman discloses a time period held "constant . .. as the vehicle speed increases." Instead, Lisseman teaches precisely the opposite; that the "time period [is] varied as the 1 This speculative teaching, including that "the time period be constant within such an increment," would still fail to meet the recitation of "constant ... as the vehicle speed increases," at least because the speculative teaching does not address "as the vehicle speed increases," but rather only "within such an increment" of a same speed. Furthermore, there is no evidence in Lisseman that the disclosed system operates in this manner, much less to this arbitrary level of granularity. The fact that Lisseman discloses, "at speeds over 50 mph fewer gear changes would be necessary, so more contact time between the driver's hands and the wheel is to be expected" says nothing about whether the "time period" is constant or "varies as the speed of a vehicle varies," as disclosed”.
While the grounds of rejection of the “constant” limitation has altered, the arguments are not persuasive, as Lisseman et al. still renders obvious the limitations indicated in the rejection. The exact duration of each “time interval” is simply an constant in an upper speed range as the vehicle speed increases but ” encompasses a time interval that is unchanged when a vehicle is in an “upper speed range” as a vehicle speed increases, which is rendered obvious by Lisseman et al., where clearly for whatever speed range and whatever speed increase is occurring for the vehicle of Lisseman et al. after the initial time period has elapsed, the second time period of Lisseman et al. would be a constant value of whatever value was selected for the second time period, as Lisseman et al. does not recite that the second time period would be endlessly changing after the initial time period or after the second time period is given a value. Therefore, the arguments are not persuasive.

Furthermore, the argument
“The fact that Lisseman discloses, "at speeds over 50 mph fewer gear changes would be necessary, so more contact time between the driver's hands and the wheel is to be expected" says nothing about whether the "time period" is constant or "varies as the speed of a vehicle varies," as disclosed”
is confusing, because as seen in an argument preceding this one, the Applicant argues
“Instead, Lisseman teaches precisely the opposite; that the "time period [is] varied as the speed of the vehicle varies." [emphasis added]”,
therefore, the Applicant agrees that Lisseman et al. teaches varying a time period with vehicle speed, yet then appears to imply that Lisseman et al. does not teach 
Regardless, the arguments are not persuasive. In the paragraph of Lisseman et al. cited by the Applicant, Lisseman et al. also recites
“As discussed above, the time period may also be related to vehicle speed and can be varied as the speed of a vehicle varies. For example, at speeds over 50 mph fewer gear changes would be necessary, so more contact time between the driver's hands and the wheel is to be expected. Conversely, when the vehicle is stationary, no hand contact is needed at all” (emphasis added),
which can be seen by a person having ordinary skill in the art possessing common sense and a functional understanding of the English language, in the examiner given by Lisseman et al., the words “at speeds over 50 mph” indicates that when a vehicle speed is in a range of over 50 mph, the time period may be varied. When following basic grammar, the words “For example” indicate that the example is an example of what immediately preceded the words “For example”, therefore, the example further describes the concept that “the time period may also be related to vehicle speed and can be varied as the speed of a vehicle varies”, and the words “over 50 mph” are clearly directed to a speed range at which the time period should be varied, as would be clear to a person having ordinary skill in the art. The Applicant’s inability to understand Lisseman et al. does not change what Lisseman et al. teaches and does not constitute an error in the rejection.
Therefore, the Applicant’s argument that

can be seen to be completely incorrect, as the words “at speeds over 50 mph fewer gear changes would be necessary, so more contact time between the driver's hands and the wheel is to be expected. Conversely, when the vehicle is stationary, no hand contact is needed at all” in fact are a direct example to describe a speed range that may be used to dictate a variance in a time period.
Therefore, the arguments are not persuasive.

Regarding the arguments of the section titled “Traversal of the Apparent Implicit Official Notice and Demand for Supporting Evidence”, these arguments and in fact this entire section are moot and not directed to the rejection as written, as the previous Office Action did not take Official Notice. Therefore, the “Demand for Supporting Evidence” is moot, and no additional evidence is required to be given by the Office.

The Examiner notes for the record that the arguments of this section interpret findings of the Examiner of what would be obvious in view of the prior art as Official Notice, which is completely incorrect. For example, the Applicant argues 
“Specifically, the Office Action makes two separate unsupported assertions to conclude obviousness, including: (1) "variation in vehicle speed may be measured in 
However, the supposed “unsupported assertions” are in fact positions taken by the Office in view of the prior art, therefore, the Applicant is incorrect in implying no support is given. The Examiner notes that disagreeing with the support given for a position of the Office is not equivalent to the support not existing, as implied by the Applicant.
The full citation of the section of the Office Action indicated by the Applicant is as follows 
“Lisseman et al. teaches that “the time period may also be related to vehicle speed and can be varied as the speed of a vehicle varies. For example, at speeds over 50 mph fewer gear changes would be necessary, so more contact time between the driver's hands and the wheel is to be expected” (Lisseman et al.; see col.3, particularly lines 13-45), therefore, it would be obvious in view of these teachings that the variation in vehicle speed may be measured in ranges or increments, such as measuring if the speed is above a certain threshold (given as 50 mph in the example of Lisseman), and in turn, it would then be obvious for the time period to be set according to crossing a threshold, or to be constant until the threshold is crossed”,
therefore, it is clear that the statement of the Office Action of “it would be obvious in view of these teachings that the variation in vehicle speed may be measured in ranges or increments, such as measuring if the speed is above a certain threshold (given as 50 mph in the example of Lisseman)” is based directly on the teachings of Lisseman et al., and not Official Notice, as would be clear by anyone possessing a 
Additionally, because Lisseman et al. gives an example of how a time period should be varied based on vehicle speed as “at speeds over 50 mph fewer gear changes would be necessary, so more contact time between the driver's hands and the wheel is to be expected”, it is clear that the words “over 50 mph” indicate a speed range, as would be clear to any person having ordinary skill in the art, therefore, the conclusion by the Examiner that “vehicle speed may be measured in ranges or increments” is directly based on the teachings of Lisseman et al., as “over 50 mph” is in fact a speed range of speeds over 50 mph, which is not Official Notice, but is a reliance on the teachings of Liesseman et al.
Therefore, the argument of “The alleged findings of fact, which appear to be "Officially Noticed" implicitly in the Office Action” is the Applicant’s incorrect opinion that the Office Action took Official Notice, where this opinion has no factual basis.

Furthermore, the Examiner notes for the record that it is not Official Notice to state that it is conventional in the art for vehicle speeds to be measured by computer systems in increments, particularly for units of “mph”. No additional evidence is required to be provided by the Examiner to demonstrate this, as it is conventional knowledge in the art that a computer system that measures vehicle speed in miles per hour (mph) may do so in increments, such as by incrementing a number representing speed from one value to another. In fact, for counting numbers in general, computers do so by 
The Examiner does note that perhaps the Applicant would find it useful to understand this concept by performing an exercise of counting or incrementing numbers, such as by increasing “1” to “2”, which increments “1” by a value of “1”, where this incrementing of “1” would not require taking Official Notice or providing any additional evidence as support, as it is based on basic knowledge possessed by anyone with a functional understanding of mathematics, and the Applicant apparently failing to possess such knowledge does not constitute an error in the rejection, as the rejection is written to be understood by a person having ordinary skill in the art.
The Examiner invites the Applicant to provide evidence and examples showing that it is not conventional in the art to measure vehicle speeds increments, such as increments of 1 mph.

The arguments are not persuasive. All claims are rejected. See the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (2015/0166062) in view of Lohner et al. (6,370,471).

Regarding Claim 1, Johnson et al. teaches the claimed driver assistance system in a motor vehicle that carries out at least active lateral guidance interventions and is activatable in a manner decoupled from activation of a longitudinal control system but is activatable both with and without longitudinal control (“The system may detect the lane markings and may determine the lateral distance to a left or right lane marking, and may control steering and/or provide an alert to the driver responsive to the detected distance to the lane markings”, see P[0047], where clearly steering is “decoupled” from any other control such as braking or , the driver assistance system comprising:
a traffic jam assistant subfunction of the driver assistance system (“…traffic jam assist function…”, see P[0031] and “…steer the vehicle to follow the vehicles of the selected line of vehicles. The system thus selects or chooses a target vehicle to follow…”, see P[0039]);
a lane guidance assistant subfunction of the driver assistance system (“The system may detect the lane markings and may determine the lateral distance to a left or right lane marking, and may control steering…responsive to the detected distance to the lane markings”, see P[0047]);
a single on/off button by which the traffic jam assistant subfunction and the lane guidance assistant subfunction are configured to be jointly enabled and disabled (“The user may activate the system during a traffic condition by activating a user input, such as by pressing a button or the like”, see P[0052]).
Johnson et al. does not expressly recite the claimed
wherein the two subfunctions move to a standby mode when in a speed range below a predefined lower control speed threshold, a vehicle traveling ahead is no longer identified and lane identification is absent.
However, the Examiner first notes that for functions that are only executed when a “vehicle traveling ahead” and a lane are identified, it would clearly be expected for these functions to be inactive or on a “standby mode” when a “vehicle traveling ahead” and a lane are not identified, where the Examiner interprets a “standby mode” to encompass any mode where the “subfunctions” are not actively controlling a vehicle.
Lohner et al. (6,370,471) teaches that when a vehicle is traveling below a limiting speed, a system that controls the longitudinal and lateral movement of the vehicle is deactivated when lane markings or a leading vehicle are not present (Lohner et al.; see col.3, particularly lines 4-65 and col.7, particularly lines 41-52, also see col.6, particularly lines 3-67).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson et al. with the teachings of Lohner et al., and wherein the two subfunctions move to a standby mode when in a speed range below a predefined lower control speed threshold, a vehicle traveling ahead is no longer identified and lane identification is absent, as rendered obvious by Lohner et al., in order to “ease the burden on the driver in heavy-traffic situations” (Lohner et al.; see Abstract) and in order to deactivate an automatic following and steering control system when a “leading vehicle removes itself from consideration”, and when a “lane can no longer be detected” (Lohner et al.; “…automatic following guidance…automatic steering control or regulation…”, see col.2, particularly lines 13-45).

Regarding Claim 2, Johnson et al. teaches the claimed driver assistance system as claimed in claim 1, wherein
the traffic jam assistant subfunction is activatable when a vehicle speed lies below a predefined lower control speed threshold (“…the velocity range in which the system may operate may be defined to allow automated driving in most traffic jam scenarios, such as at speeds below about 70 km/hr (data has shown that 99 and a vehicle traveling ahead is identified at the same time (“The vision system may also operate in conjunction with other sensors of the vehicle, such as RADAR sensors or LIDAR sensors or Time-of-Flight (TOF) sensors or Ultrasonic sensors or the like. The system thus may be operable to provide enhanced detection of objects or other vehicles at or near the subject or equipped vehicle…”, aww P[0030] and “…steer the vehicle to follow the vehicles of the selected line of vehicles. The system thus selects or chooses a target vehicle to follow…”, see P[0039] and FIG. 5), and
the traffic jam assistant subfunction performs corrective steering interventions in respect of the vehicle traveling ahead in the form of laterally guided following travel (“…steer the vehicle to follow the vehicles of the selected line of vehicles. The system thus selects or chooses a target vehicle to follow…”, see P[0039] and FIG. 5).

Regarding Claim 3, Johnson et al. teaches the claimed driver assistance system as claimed in claim 2, further comprising:
a safety system for haptic side collision prevention necessarily coupled to the traffic jam assistant subfunction (“The system may detect the lane markings and may determine the lateral distance to a left or right lane marking, and may control steering and/or provide an alert to the driver responsive to the detected distance to the lane markings. The system may utilize the rearward lane marking detection to provide enhanced detection of a lane splitting vehicle or motorcycle or scooter. The system thus provides increased availability of lane information to the driver, and may warn the driver safety system”.

Regarding Claim 4, Johnson et al. teaches the claimed driver assistance system as claimed in claim 2, wherein
the lane guidance assistant subfunction is activatable when the vehicle speed lies below the predefined lower control speed threshold (“…the velocity range in which the system may operate may be defined to allow automated driving in most traffic jam scenarios, such as at speeds below about 70 km/hr (data has shown that 99 percent of the traffic jam driving speed range is below 70 km/hr)”, see P[0055]) and no vehicle traveling ahead is identified at the same time or when the vehicle speed lies above the predefined lower control speed threshold (“Optionally, the system may determine when vehicle travel or vehicle " lanes" are different from the lanes marked on the road, and may control the equipped vehicle to follow one of the leading vehicles. For example, and with reference to FIGS. 4 and 5, the control system may detect an increase in traffic or a shift in traffic ahead of the equipped vehicle (such , and
the lane guidance assistant subfunction carries out corrective steering interventions in respect of a center of the lane (“The system may detect the lane markings and may determine the lateral distance to a left or right lane marking, and may control steering…responsive to the detected distance to the lane markings”, see P[0047]).

Regarding Claim 7, Johnson et al. teaches the claimed driver assistance system as claimed in claim 4, wherein
a setpoint trajectory is calculated for the steering interventions from the following parameters, depending on current availability:
lateral distance between the vehicle being driven and a left-hand or right-hand lane boundary and/or a center of the vehicle traveling ahead,
angle between the longitudinal axis of the vehicle and an identified lane boundary, 
bend curvature of the identified lane (“…the Path Planning module is to take into account the environmental information provided by sensor perception and generate the trajectory”, see P[0061] and “To determine the particular lane, in which the detected vehicle is located, the lane position is extrapolated based on the approximation…the relative heading angle between SV and the lane and Klane the curvature of the lane. The input values describing the lane and objects are provided by the camera sensor and then recalculated by Path Planning”, see P[0062]), and/or
position and movement history of the vehicle traveling ahead in relation to the vehicle.

Regarding Claim 8, Johnson et al. teaches the claimed driver assistance system as claimed in claim 1, wherein when the driver assistance system activated, further safety systems are optionally automatically switched on, said further safety systems either being fixedly predefinable on a system side or being preselectable by a setup operator control menu on a driver side (“…when a stationary or non-moving pedestrian 72 (such as shown in FIG. 8), is determined to be present in the path of travel of the vehicle 40, the system may stop the vehicle to avoid collision with the non-moving pedestrian”, see P[0044]).

Regarding Claim 17, Johnson et al. does not expressly recite the claimed driver assistance system as claimed in claim 1, wherein the two subfunctions move to a standby mode when the motor vehicle is in a moderate speed range above a non-zero predefined lower control speed threshold, lane markings are absent, and a vehicle traveling ahead is not identified to temporarily bridge the lateral guidance interventions.
However, the Examiner first notes that for functions that are only executed when a “vehicle traveling ahead” and a lane are identified, it would clearly be expected for these functions to be inactive or on a “standby mode” when a “vehicle traveling ahead” and a lane are not identified, where the Examiner interprets a “standby mode” to encompass any mode where the “subfunctions” are not actively controlling a vehicle. Furthermore, the limitation “to temporarily bridge the lateral guidance interventions” is directed to an intended use and does not further limit the claim.
Furthermore, Lohner et al. (6,370,471) teaches that when a vehicle is traveling below a limiting speed, a system that controls the longitudinal and lateral movement of the vehicle is deactivated when lane markings or a leading vehicle are not present (Lohner et al.; see col.3, particularly lines 4-65 and col.7, particularly lines 41-52, also see col.6, particularly lines 3-67).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson et al. with the teachings of Lohner et al., and wherein the two subfunctions move to a standby mode when the motor vehicle is in a moderate speed range above a non-zero predefined lower control speed threshold, lane markings are absent, and a vehicle traveling ahead is not identified to temporarily bridge the lateral guidance interventions, as rendered obvious by Lohner et al., in order to “ease the burden on the driver in heavy-traffic situations” (Lohner et al.; see Abstract) and in order to deactivate an automatic following and steering control system when a “leading vehicle removes .



Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (2015/0166062) in view of Lohner et al. (6,370,471) further in view of Aso (2015/0307095).

Regarding Claim 5, Johnson et al. does not expressly recite the claimed driver assistance system as claimed in claim 4, wherein
the lane guidance assistant subfunction is oriented to a vehicle traveling in front for a predefined short period of time when lane identification is not possible when activated and a vehicle traveling ahead is identified.
However, Aso (2015/0307095) teaches a driving assistance apparatus, where if a target track for a vehicle cannot be formed based on a first traveling track calculated based on a lane division line, the target track will be formed based on a second traveling track calculated based on a traveling track of a preceding vehicle (a first traveling track acquiring program for determining a traveling track (Aso; “…a first traveling track acquiring program for determining a traveling track (first traveling track) along which a vehicle (first vehicle) can travel based on a lane division line; and a second traveling track acquiring program for determining a traveling track (second predefined short period of time”, as it would be obvious to then use the traveling track of the preceding vehicle to calculate the target track during each predetermined time period between acquisitions of the preceding vehicle traveling track.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson et al. with the teachings of Aso, and wherein the lane guidance assistant subfunction is oriented to a vehicle traveling in front for a predefined short period of time when lane identification is not possible when activated and a vehicle traveling ahead is identified, as rendered obvious by Aso, in order to provide for “reducing discomfort experienced by a driver” (Aso; see P[0006]) and “assisting in the driving of a vehicle” (Aso; see P[0001]).

Regarding Claim 6, Johnson et al. does not expressly recite the claimed driver assistance system as claimed in claim 5, wherein the orienting of the lane guidance assistant subfunction to the vehicle traveling in front for the predefined short period of time is in a form of a time-limited lane identification bridging operation.
However, Aso (2015/0307095) teaches that the traveling track of the preceding vehicle is acquired at predetermined periods (Aso; “The second traveling track is acquired based on the traveling position of the preceding vehicle, which is acquired at every predetermined period”, see P[0061]), and also teaches switching between traveling tracks such as when a first traveling track cannot be detected (Aso; see at least P[0072]-P[0076] and P[0057]) where the traveling track of the preceding vehicle is used when the first traveling track “cannot be detected temporarily or continuously” (Aso; see P[0079] and the citations of Aso of the parent claim rejection), therefore, this renders obvious a time period in the form of a predetermined time period between acquisitions of the preceding vehicle traveling track as taught by Aso, where the use of the second traveling track is performed during as part of a process of switching between tracks, where this switching process then renders obvious a “lane identification bridging operation”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson et al. with the teachings of Aso, and wherein the orienting of the lane guidance assistant subfunction to the vehicle traveling in front for the predefined short period of time is in a form of a time-limited lane identification bridging operation, as rendered obvious by Aso, in order to provide for “reducing discomfort experienced by a driver” (Aso; see P[0006]) and “assisting in the driving of a vehicle” (Aso; see P[0001]).



Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (2015/0166062) in view of Lohner et al. (6,370,471) further in view of Lisseman et al. (8,983,732).

Regarding Claim 9, Johnson et al. does not teach the claimed driver assistance system as claimed in claim 4, wherein when the driver assistance system is activated, but only when the speed lies above a lower threshold, a check is made by way of a capacitive sensor which is incorporated in a steering wheel to determine whether a driver is touching the steering wheel by way of at least one hand.
However, the Examiner first notes that this claim is directed to an entirely separate field of invention of hands-off detection for a steering wheel, and the “active operation” is not described as being related in any way to any specific step of Claim 1, therefore, the “active operation” is interpreted as encompassing any vehicle or vehicle system operation whatsoever, such as when the vehicle is moving or a system of the vehicle is operating. Additionally, P[0078] of the Applicant’s specification recites “The speed-dependent hands-on monitoring can be used as an independent idea for driver assistance functions as desired or as a development to the SCA/ALC driver assistance function”, which appears to be an admission that the “hands-on monitoring” can be entirely independent from any other claimed function, such as the functions of the parent claims.
Lisseman et al. (8,983,732) teaches if a vehicle is moving and no hands are detected on a steering wheel after an initial time period using sensors in the steering wheel, a warning may be provided to a driver (Lisseman et al.; see col.3, particularly lines 13-37, and see col.4, particularly lines 47-67 and col.5, particularly lines 1-4), where a sensor used to detect a presence of a hand on the steering wheel may be a capacitance sensor (Lisseman et al.; see col.6, particularly lines 43-51 and col.8, particularly lines 62-67), which teaches that when a vehicle speed is “above a lower threshold”, such as a speed of zero, to perform the claimed “check” using a “capacitive sensor which is incorporated in a steering wheel”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson et al. with the teachings of Lisseman et al., and wherein when the driver assistance system is activated, but only when the speed lies above a lower threshold, a check is made by way of a capacitive sensor which is incorporated in a steering wheel to determine whether a driver is touching the steering wheel by way of at least one hand, as rendered obvious by Lisseman et al., in order to “establish a safe driving condition” (Lisseman et al.; see col.2, particularly lines 19-28), and so that “as the vehicle speed increases, more hand contact may be required on the wheel” (Lisseman et al.; see col.3, particularly lines 13-37).

Regarding Claim 10, Johnson et al. does not teach the claimed driver assistance system as claimed in claim 9, wherein the driver, if he has let go of the steering wheel, receives a request to touch the steering wheel after a relatively short time interval and receives a request to take over control of the vehicle after a relatively long time interval, wherein at least the relatively long time interval is predefined depending on the vehicle speed.
However, the limitations of “the driver, if he has let go of the steering wheel, receives a request” are directed to an intended use, as no system element is recited as providing a request, and instead, this limitation is directed to the actions of a driver that are not controlled by the claimed system, as the system has no control over what a driver does or does not receive. Therefore, these limitations do not further limit the claimed “driver assistance system” as they are not performed by any element of the “driver assistance system”. However, for the sake of compact prosecution, these limitations are rejected in view of prior art below.
The exact duration of each “time interval” is simply an obvious design choice, where Lisseman et al. (8,983,732) teaches that if a driver has “let go” of or is not holding a steering wheel, after an initial time period, a first warning is provided using sensors in the steering wheel, a warning sound or voice may be provided to the driver, and where a second warning system may be initiated after a second time delay if the driver does not respond to the first warning, where the time period may be based on vehicle speed (Lisseman et al.; see col.3, particularly lines 13-37, and see col.7, particularly lines 11-38), where the first time delay may be, for example, “1-5 seconds, 1-2 seconds, 2 seconds, or 1 second” and the second time delay may also be, for example, “1-5 seconds, 1-2 seconds, 2 seconds, or 1 second” (Lisseman et al.; see col.7, particularly lines 11-38), therefore, to have a first time delay be “relatively short” such as 1 second, and a second time delay to be “relatively long”, such as 2 seconds, is predefined depending on the vehicle speed”, such as any speed above zero. The Examiner also notes that although a speed being above zero is sufficient to render obvious this limitation as explained, it is noted for the sake of compact prosecution that a person having ordinary skill in the art would find it obvious to have both time periods of Lisseman et al. to be given specific values depending on multiple vehicle speeds that are non-zero, as clearly if more contact time with the steering wheel is expected at high vehicle speeds as taught by Lisseman et al., a person having ordinary skill in the art would recognize that it would be advantageous to have not only the initial time period to depend on vehicle speed, but also the second time period, so that a driver is warned to take contact the steering wheel faster as vehicle speed is increased thereby increasing safety for the driver, which can be achieved by having both time periods decrease as vehicle speed increases.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of 

Regarding Claim 11, Johnson et al. does not teach the claimed driver assistance system as claimed in claim 10, wherein the relatively long time intervals for the takeover request are predefined to be shorter in a moderate speed range as the vehicle speed increases.
However, the exact duration of each “time interval” is simply an obvious design choice as stated in the parent claim rejection, and furthermore, Lisseman et al. (8,983,732) teaches that “the time period may also be related to vehicle speed and can be varied as the speed of a vehicle varies. For example, at speeds over 50 mph fewer gear changes would be necessary, so more contact time between the driver's hands and the wheel is to be expected” (Lisseman et al.; see col.3, particularly lines 13-45), and also teaches that when a vehicle is stationary “no hand contact is needed at all” (Lisseman et al.; see col.3, particularly lines 38-44), and a person having ordinary skill in the art would recognize that the second time period would not be used if the vehicle is stationary, making the second time period “predefined depending on the vehicle speed”, such as any speed above zero, as explained in the Claim 10 rejection. Furthermore, the limitation “predefined to be shorter in a moderate speed range as the vehicle speed increases” does not define what “shorter” or “moderate” are measured relative to, and then encompasses simply having a time interval to be a predefined value when a vehicle is within a particular speed range, such as a speed range above zero as discussed above.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson et al. with the teachings of Lisseman et al., and wherein the relatively long time intervals for the takeover request are predefined to be shorter in a moderate speed range as the vehicle speed increases, as rendered obvious by Lisseman et al., in order to “establish a safe driving condition” (Lisseman et al.; see col.2, particularly lines 19-28), and so that “as the vehicle speed increases, more hand contact may be required on the wheel” (Lisseman et al.; see col.3, particularly lines 13-37).

Regarding Claim 13, Johnson et al. teaches the claimed driver assistance system as claimed in claim 10, wherein
the two subfunctions move to a standby mode when one of the following conditions is met:
(1) in a speed range below the predefined lower control speed threshold, a vehicle traveling ahead is no longer identified and lane identification is absent (“When the lane markings are not determinable, such as in a city environment, it may be possible to use other information, such as adjacent vehicles or road constructions (such ,
(2) in a moderate speed range above the predefined lower control speed threshold, lane markings are absent, and a vehicle traveling ahead is not identified to temporarily bridge the lateral guidance interventions,
(3) in an upper speed range, no lane marking for lane identification is identified,
(4) a minimum lane width is undershot,
(5) other vehicle systems cause an interruption,
(6) a driver exceeds the permissible hands-of duration (TOR), and
(7) the driver operates an indicator.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (2015/0166062) in view of Lisseman et al. (8,983,732).

Regarding Claim 12, Johnson et al. teaches the claimed driver assistance system in a motor vehicle that carries out at least active lateral guidance interventions and is activatable in a manner decoupled from activation of a longitudinal control system but is activatable both with and without longitudinal control (“The system may detect the lane markings and may determine the lateral distance to a left or right lane marking, and may control steering and/or provide an alert to the driver responsive to the detected distance to the lane markings”, see P[0047], where clearly steering is “decoupled” from any other control such as braking or accelerating, as it is an entirely separate function), the driver assistance system comprising:
a traffic jam assistant subfunction of the driver assistance system (“…traffic jam assist function…”, see P[0031] and “…steer the vehicle to follow the vehicles of the selected line of vehicles. The system thus selects or chooses a target vehicle to follow…”, see P[0039]);
a lane guidance assistant subfunction of the driver assistance system (“The system may detect the lane markings and may determine the lateral distance to a left or right lane marking, and may control steering…responsive to the detected distance to the lane markings”, see P[0047]);
a single on/off button by which the traffic jam assistant subfunction and the lane guidance assistant subfunction are configured to be jointly enabled and disabled (“The user may activate the system during a traffic condition by activating a user input, such as by pressing a button or the like”, see P[0052]).
Johnson et al. does not teach the claimed
wherein the driver, if he has let go of the steering wheel, receives a request to touch the steering wheel after a relatively short time interval and receives a request to take over control of the vehicle after a relatively long time interval, wherein
the relatively long time interval is:
predefined depending on the vehicle speed;
predefined to be shorter in a moderate speed range as the vehicle speed increases; and 
constant in an upper speed range as the vehicle speed increases but .
However, the limitations of “the driver, if he has let go of the steering wheel, receives a request” are directed to an intended use, as no system element is recited as providing a request, and instead, this limitation is directed to the actions of a driver that are not controlled by the claimed system, as the system has no control over what a driver does or does not receive. Therefore, these limitations do not further limit the claimed “driver assistance system” as they are not performed by any element of the “driver assistance system”. However, for the sake of compact prosecution, these limitations are rejected in view of prior art below.
The exact duration of each “time interval” is simply an obvious design choice in view of Lisseman et al. (8,983,732), who teaches that if a driver has “let go” of or is not holding a steering wheel, after an initial time period, a first warning is provided using sensors in the steering wheel, a warning sound or voice may be provided to the driver, and where a second warning system may be initiated after a second time delay if the 
Furthermore, Lisseman et al. teaches that “the time period may also be related to vehicle speed and can be varied as the speed of a vehicle varies. For example, at speeds over 50 mph fewer gear changes would be necessary, so more contact time between the driver's hands and the wheel is to be expected” (Lisseman et al.; see col.3, particularly lines 13-45), and also teaches that when a vehicle is stationary “no hand contact is needed at all” (Lisseman et al.; see col.3, particularly lines 38-44), and a person having ordinary skill in the art would recognize that the second time period would not be used if the vehicle is stationary, making the second time period “predefined depending on the vehicle speed”, such as any speed above zero. Furthermore, the limitation “predefined to be shorter in a moderate speed range as the vehicle speed increases” does not define what “shorter” or “moderate” are measured relative to, and then encompasses simply having a time interval to be a predefined value when a vehicle is within a particular speed range, such as a speed 
 Additionally, because both the initial and second time periods of Lisseman et al. can be within multiple desired ranges as described above, therefore, it would be obvious in view of these teachings that the variation in vehicle speed may be measured in ranges or increments, such as measuring if the speed is above a certain threshold (given as 50 mph in the example of Lisseman), and in turn, it would then be obvious for either the time period to be constant during a particular speed range, such as for the second time period to be constant when a vehicle is traveling in some “upper speed range” after the initial time period.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson et al. with the teachings of Lisseman et al., and wherein the driver, if he has let go of the steering wheel, receives a request to touch the steering wheel after a relatively .



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (2015/0166062) in view of Lohner et al. (6,370,471) further in view of Hori et al. (2016/0288830).

Regarding Claim 18, Johnson et al. does not expressly recite a “setpoint trajectory” as in the claimed driver assistance system as claimed in claim 1, wherein a setpoint trajectory is calculated for corrective steering interventions from a lateral distance between the vehicle being driven and a left-hand or right-hand lane boundary or center of an identified vehicle traveling ahead.
However, Johnson et al. teaches calculating “corrective steering interventions from a lateral distance between the vehicle being driven and a left-hand or right-hand lane boundary” (“The system may detect the lane markings and may determine the lateral distance to a left or right lane marking, and may control steering and/or provide an alert to the driver responsive to the detected distance to the lane markings”, see P[0047]), and also teaches keeping a vehicle centered in a lane (“The driver assist function will take over the lateral guidance of the equipped vehicle and keep it generally centered in the lane”, see P[0052]), where clearly any adjustment to steering to prevent leaving a center of a lane may involve calculating a path or trajectory correction to steer the vehicle in an appropriate direction.
Furthermore, Hori et al. (2016/0288830) teaches a vehicle steering device and vehicle steering control method, where a target travel line is set based on a travel path width, where the travel path width is calculated based on distances from an own vehicle position to detected lane boundary lines on both sides of a lane (Hori et al.; see P[0030]-P[0032]), where the own vehicle is controlled to follow the target travel line by calculating a target steering angle and controlling the vehicle according to the target steering angle (Hori et al.; see P[0036] and P[0058]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson et al. with the teachings of Hori et al., and wherein a setpoint trajectory is calculated for corrective steering interventions from a lateral distance between the vehicle being driven and a left-hand or right-hand lane boundary or center of an identified vehicle traveling ahead, as rendered obvious by Hori et al., “so that a vehicle travels while following a set target travel line” (Hori et al.; see P[0002]).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (2015/0166062) in view of Lohner et al. (6,370,471) further in view of Kumano et al. (2015/0235091).

Regarding Claim 19, Johnson et al. does not expressly recite the claimed driver assistance system as claimed in claim 1, wherein a setpoint trajectory is calculated for corrective steering interventions from an angle between the longitudinal axis of the motor vehicle and an identified lane boundary.
However, Johnson et al. does teach determining a relative heading angle of a vehicle and a lane for use in path planning (see P[0062]).
However, Kumano et al. (2015/0235091) teaches determining an angle between a longitudinal direction of a lane line and a travel direction of a subject vehicle, and performing automatic steering to prevent deviation of the subject vehicle from the lane line based on the angle (Kumano et al.; see P[0031]), where it would be obvious to a person having ordinary skill in the art in view of these teachings to determine a direction or “setpoint trajectory” of steering to prevent deviation, and where because it is generally understood that vehicles do not typically travel sideways down roads, it would also be obvious to a person having ordinary skill in the art in view of these teachings to have the travel direction of a subject vehicle correspond to a “longitudinal axis” of the subject vehicle to then calculate the angle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662